* Headnote 1. Criminal Law, 17 C.J., section 3541 (1926 Anno.); Intoxicating Liquor, 33 C.J., section 559.
This case involved a prosecution for having in possession more than one quart of intoxicating liquor, said *Page 578 
liquor being discovered by means of a search. The case was tried on an agreed statement of facts, in which it is agreed that on May 24, 1924, the defendant was in a car, on a public highway, in the third district for the election of justices of the peace of Lee county, Miss., and had in his possession one-half gallon of whisky. His car was searched by Archie Webb, a constable, and the liquor found in the car belonged to the defendant. It was further agreed that the constable had no search warrant, and that defendant refused permission to search said car, and that the search was made over the protest of the defendant; that defendant was duly and legally tried in the justice court, found guilty, sentenced, and appeal properly taken to the circuit court, "and the only question now before the court is the question of the validity of the new search warrant law passed by the legislature in 1924." The case was submitted to the trial judge without a jury, and the defendant convicted and sentenced to pay a fine of two hundred dollars and to serve sixty days in jail. The case was submitted to the court on the sole issue of the validity of chapter 244, Laws of 1924, authorizing a search of automobiles and other vehicles on the public highways without a search warrant on certain conditions, and was upheld by a majority of the court in Donovan Moore v. State, 103 So. 483. Consequently the judgment of the court below must be affirmed, regardless of the views of the dissenting judges.
The validity of section 3, chapter 244, Laws of 1924, in reference to the admissibility of evidence secured by the wrongful seizure, does not arise in this case.
Affirmed. *Page 579